August 15, 2011, petitioners filed an amended petition asserting K.L.Y. developed
encephalopathy as a direct result of the measles, mumps, and rubella vaccine he received on
August 8, 2002. Amended Petition at ¶¶ 8, 15 (ECF No. 47).

       On June 18, 2014, petitioners filed a motion asking to be included in the J.M. et al. (02-
10V) omnibus case and status report indicating they agreed to be bound by the omnibus ruling.
(ECF No. 76). The undersigned issued a decision dismissing both J.M. et al. and this case on
August 31, 2017. J.M. et al. v. Sec’y of Health & Human Servs., 02-10V, 2017 WL 7409771
(Fed. Cl. Spec. Mstr. Aug. 31, 2017).

         On October 11, 2017, petitioners filed a motion for attorneys’ fees and costs. Petitioners’
Application (“Pet. App.”) (ECF No. 109). Petitioners request $34,713.18 in attorneys’ fees,
$902.65 in attorneys’ costs, and $7.00 in petitioners’ costs. Id. at 1.4 Thus, petitioners request a
total of $35,622.83 in fees and costs.

        On December 13, 2017, respondent filed a response indicating he “is satisfied the
statutory requirements for an award of attorneys’ fees and costs are met in this case.”
Respondent’s Response to Pet. App. (“Res. Response”) at 2 (citing § 15(e)(1)(A)-(B)) (ECF No.
110). “Respondent respectfully recommends the Chief Special Master exercise her discretion
and determine a reasonable award of attorneys’ fees and costs.” Id. at 3.

    For the reasons discussed below, the undersigned GRANTS petitioners’ motion and
AWARDS $32,804.39 in attorneys’ fees and costs and $7.00 in petitioners’ costs.




       [a]s a direct result of one or more vaccinations covered under the National Vaccine
       Injury Compensation Program, the vaccine in question has developed a
       neurodevelopmental disorder, consisting of an Autism Spectrum Disorder or a
       similar disorder. This disorder was caused by a measles-mumps-rubella (MMR)
       vaccination; by the “thimerosal” ingredient in certain Diphtheria-Tetanus-Pertussis
       (DTP), Diphtheria-Tetanus-acellular Pertussis (DTaP), Hepatitis B, and
       Hemophilus Influenza Type B (HIB) vaccinations; or by some combination of the
       two.

Autism General Order #1, filed July 3, 2002, Exhibit A, Master Autism Petition for Vaccine
Compensation at 2 which can be found on the court’s website at
http://www.uscfc.uscourts.gov/sites/default/files/autism/Autism+General+Order1.pdf.

        The OAP was “a general inquiry by the Office of Special Masters (“OSM”) regarding the
possible causal relationship between certain vaccinations . . . and autistic spectrum disorders or
similar neurodevelopmental disorders.”). See Notice, issued Mar. 7, 2005.
4
 Petitioners’ counsel, Mr. Shoemaker, filed the motion and billing records, without pagination,
as one document. The undersigned will use the page numbers generated by CM/ECF to identify
particular entries.
                                                 2
       I.      Discussion

         Under the Vaccine Act, a special master shall award reasonable attorneys’ fees and
 costs for any petition that results in an award of compensation. § 15(e)(1). When
 compensation is not awarded, the special master “may” award reasonable attorneys’ fees and
 costs “if the special master or court determines that the petition was brought in good faith
 and there was a reasonable basis for the claim for which the petition was brought.”
 §15(e)(3). Respondent has not objected to petitioners’ application for fees and costs on the
 basis of a lack of good faith or reasonable basis. The undersigned finds that petitioners
 brought their petition in good faith and with a reasonable basis, and therefore will award
 reasonable attorneys’ fees and costs.

               a. Attorneys’ Fees

         The Federal Circuit has approved use of the lodestar approach to determine reasonable
attorneys’ fees and costs under the Vaccine Act. Avera v. Sec’y of Health & Human Servs., 515
F.3d 1343, 1349 (Fed. Cir. 2008). Using the lodestar approach, a court first determines “an
initial estimate of a reasonable attorneys’ fee by ‘multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.’” Id. at 1347-58 (quoting Blum v.
Stenson, 465 U.S. 886, 888 (1984)). Then, the court may make an upward or downward
departure from the initial calculation of the fee award based on other specific findings. Id. at
1348.

        Counsel must submit fee requests that include contemporaneous and specific billing
records indicating the service performed, the number of hours expended on the service, and the
name of the person performing the service. See Savin v. Sec’y of Health & Human Servs., 85
Fed. Cl. 313, 316-18 (Fed. Cl. 2008). Counsel should not include in their fee requests hours that
are “excessive, redundant, or otherwise unnecessary.” Saxton v. Sec’y of Health & Human
Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434
(1983)). It is “well within the special master’s discretion to reduce the hours to a number that, in
[her] experience and judgment, [is] reasonable for the work done.” Id. at 1522. Furthermore, the
special master may reduce a fee request sua sponte, apart from objections raised by respondent
and without providing the petitioner notice and opportunity to respond. See Sabella v. Sec’y of
Health & Human Servs., 86 Fed. Cl. 201, 209 (Fed. Cl. 2009).

         A special master need not engage in a line-by-line analysis of petitioner’s fee application
when reducing fees. Broekelschen v. Sec’y of Health & Human Servs., 102 Fed. Cl. 719, 729
(Fed. Cl. 2011). Special masters may rely on their experience with the Vaccine Act and its
attorneys to determine the reasonable number of hours expended. Wasson, 24 Cl. Ct. 482, 484,
(Fed. Cl. Nov. 19, 1991) rev’d on other grounds and aff’d in relevant part, 988 F.2d 131 (Fed.
Cir. 1993). Just as “[t]rial courts routinely use their prior experience to reduce hourly rates and
the number of hours claimed in attorney fee requests . . . [v]accine program special masters are
also entitled to use their prior experience in reviewing fee applications.” Saxton v. Sec’y of
Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).




                                                 3
                         i. Hourly Rates

         Petitioners seek attorneys’ fees based upon the following hourly rates:

     Attorney     2005      2006     2007      2008    2009         2010      2011
    Shoemaker     $288      $299     $310     $324.26 $336.58                $336.58
      Gentry      $270
    Knickelbein   $225               $261     $271      $281        $291       $302
        G.                                               $110
    Shoemaker


     Attorney     2012      2013      2014      2015     2016      2017
    Shoemaker     $372      $385      $400      $415     $430      $440
      Gentry                $361
    Knickelbein   $313      $325      $337      $350     $365      $378

        In late 2016, Special Master Corcoran determined the attorneys at Mr. Shoemaker’s law
firm were entitled to attorneys’ fees based on hourly forum rates. See Jaffri v. Sec'y of Health &
Human Servs., No. 13-484V, 2016 WL 7319407, at *6 (Fed. Cl. Spec. Mstr. Sept. 30, 2016)
(finding the Davis exception set forth in Avera v. Sec’y of Health & Human Servs., 515 F.3d
1343, 1347-48 (Fed. Cir. 2008) did not apply). He awarded attorneys’ fees based upon rates
which fit within the forum rate ranges set forth in in McCulloch v. Sec’y of Health & Human
Servs., No. 09-293V, 2015 WL 5634323, at *19 (Fed. Cl. Spec. Mstr. Sept. 1, 2015). Jaffri,
2016 WL 7319407, at *4.

         The undersigned has also awarded fees for work performed by the attorneys at Mr.
Shoemaker’s law firm based upon forum rates. See Prokopeas v. Sec’y of Health & Human
Servs., No. 14-1717V, 2017 WL 6763067, at *4 (Fed. Cl. Spec. Mstr. Dec. 5, 2017); Miller v.
Sec’y of Health & Human Servs., No. 13-914V, 2016 WL 2586700, at *7 (Fed. Cl. Spec. Mstr.
April 12, 2016). As noted in Prokopeas, these rates conform to the forum rate ranges set forth in
Office of Special Masters’ 2015-2017 Fee Schedules5 which are based upon the standards set
forth in McCulloch. Prokopeas, 2017 WL 6763067, at *3 n.8. The undersigned finds petitioner
is entitled to attorneys’ fees based upon forum rates in this case.

       With a few exceptions, petitioner seeks attorneys’ fees based upon hourly rates which
have been previously awarded by the undersigned and other special masters.6 Petitioner has

5
 The 2015-2016 Hourly Rate Fee Schedule can be accessed at:
www.uscfc.uscourts.gov/sites/.../Attorneys-Forum-Rate-Fee-Schedule2015-2016.pdf. The 2017
Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-Rate-Fee-Schedule-2017.pdf.
6
 See Prokopeas, 2017 WL 6763067, at *5; Cunningham v. Sec’y of Health & Human Servs.,
No. 13-483V, 2017 WL 4323145, at *3-4 (Fed. Cl. Spec. Mstr. Sept. 1, 2017); Hooker v. Sec’y
of Health & Human Servs., No. 02-472V, 2017 WL 3033940, at *26 (Fed. Cl. Apr. 11, 2017);
                                                  4
deviated from these rates in the following instances:

       1. Ms. Knickelbein’s 2011 rate: $302 requested, $300 previously awarded;
       2. Ms. Knickelbein’s 2012 rate: $313 requested, $300 previously awarded; and
       3. Ms. Knickelbein’s 2014 rate: $337 requested, $325 previously awarded.

See Prokopeas, 2017 WL 6763067, at *5; Hooker, 2017 WL 3033940, at *26. Petitioner has
provided no reason why the undersigned should award attorneys’ fees at these increased rates.
The undersigned finds the rates previously awarded to be reasonable.

       Attorneys’ fees are awarded based upon the following rates:

   Attorney        2005     2006      2007       2008      2009        2010       2011
  Shoemaker        $288     $299      $310      $324.26   $336.58                $336.58
    Gentry         $270
  Knickelbein      $225               $261       $271       $281       $291       $300
 G. Shoemaker                                               $110

   Attorney        2012      2013      2014      2015     2016       2017
  Shoemaker        $372      $385      $400      $415     $430       $440
    Gentry                   $361
  Knickelbein      $300      $325      $325      $350     $365       $378

These decreased rates result in a deduction of $138.40.

       Additionally, the billing records show that the wrong attorney rate was applied in one
instance. The hourly rate of $325 was used to calculate the fees for .1 hours of time expended by
Mr. Shoemaker in 2013. Pet. App. at 8 (4/23/2013). Mr. Shoemaker’s hourly rate for 2013 is
$385. This mistake results in an increase of $6.00.

        Finally, petitioners have included .6 hours of time billed for “GAS” at a rate of $110.
The undersigned surmises this is Gretchen Shoemaker who acts as secretary for the firm.
Secretarial work is not compensated under the Program. See Rochester v. U.S., 18 Cl. Ct. 379,
387 (1989) (secretarial work “should be considered as normal overhead office costs included
within the attorneys’ fee rates.”); Dingle v. Sec’y of Health & Human Servs., No. 08-579V, 2014
WL 630473, at *4 (Fed. Cl. Spec. Mstr. Jan. 24, 2014) (“[B]illing for clerical and other
secretarial work is not permitted in the Vaccine Program.”). However, in this instance, Ms.
Shoemaker is performing work related to the collection of medical records. Additionally, as
discussed below, the undersigned is reducing the fee amount by an additional 5 percent. Thus,
the undersigned will not deduct for this entry.



Mikkelson v. Sec’y of Health & Human Servs., No. 15-867V, 2016 WL 6803786, at*4 (Fed. Cl.
Spec. Mstr. Oct. 3, 2016); Jaffri, 2016 WL 7319407, at *6-7; Boylston v. Sec’y of Health &
Human Servs., No. 11-117V, 2016 WL 3080574, at *3-4 (Fed. Cl. Spec. Mstr. May 10, 2016);
Miller, 2016 WL 2586700, at *8.
                                                5
       All hourly rate adjustments result in a deduction of $132.40.

                      ii. Reduction of Billable Hours

       In addition to these rate adjustments, the undersigned finds a reduction in the number of
hours billed by Mr. Shoemaker is appropriate for several reasons. Mr. Shoemaker billed time for
unnecessary travel that was not related to the hearings in March and May 2016. Additionally,
many of the entries in the billing records submitted are vague and reflect an excessive number of
communications, both intra-office and with the other attorneys involved in the omnibus
proceeding.

       For these reasons, each of which are explained in further detail below, the undersigned
reduces the number of billable hours by 2.5 hours of time spent on unnecessary travel and by 5
percent7 to account for vague billing and excessive communications. These reductions result in
a further deduction of $2,679.04.

                              1. Fees Related to Unnecessary Travel

        Mr. Shoemaker billed 2.5 hours of time spent traveling to Chicago, Illinois in May 2014.8
Pet. App. at 10 (entry dated 5/25/2014). This travel was unrelated to travel for the hearings held
in March and May 2016, and the billing records indicate the purpose of the travel was for a
“meeting of omnibus lawyers.” Id. Petitioners have not provided any explanation as to why it
was necessary for such a meeting to take place in person, rather than over the phone. Indeed, the
billing records in this case otherwise reflect that counsel communicated over the phone at length
with co-counsel and experts. The undersigned thus finds the time billed by Mr. Shoemaker for
travel to Chicago, Illinois in May 2014, to be unreasonable and excessive.

                              2. Vague Billing and Excessive Communication

        The undersigned also finds that the number of hours billed should be reduced for vague
billing and for the excessive number of hours billed by Mr. Shoemaker to communicate with


7
 This 5 percent reduction was calculated after petitioners’ hourly rates were adjusted and the 2.5
hours of travel time was subtracted.

         Furthermore, the undersigned is aware that “percentage reductions [of fee awards] are
subject to heightened scrutiny.” Raymo v. Sec’y of Health & Human Servs., 129 Fed. Cl. at 702
(citing Guerrero v. Sec’y of Health & Human Servs., 120 Fed. Cl. 474, 481-82 (2015) (quoting
International Rectifier Corp. v. Samsung Electrics Co., 424 F.3d 1235, 1239 (Fed. Cir. 2005))).
In this case, the undersigned has provided a “concise but clear explanation as to why the fee
reduction is justified” as required. Id. (internal citations omitted).
8
  Mr. Shoemaker also travel to Baltimore, Maryland in July 2014. Pet. App. at 11. It appears,
however, that he included only one-half of the time spent in the meeting and not the time spent
traveling to the meeting. Id. (entry dated 7/27/2014).


                                                6
attorneys at his law firm and other attorneys involved in the omnibus proceedings.9 For
example, the billing records include entries from July 22, 2015 through May 12, 2016, all but
one of which are described as “Review order.” See Pet. App. at 12-13. Other entries indicated
only “Email to Sabrina” or “Email from Sabrina.” See id. at 10 (first entry dated 5/22/2014).
Thus, it is difficult to understand the actual work Mr. Shoemaker performed and how it was
relevant to petitioner’s case. Petitioners have not provided information explaining why such
vague billing entries are otherwise reasonable or necessary.

         The undersigned has previously decreased an award of attorneys’ fees for vagueness.10
Other special masters as well as the undersigned have reduced fee awards for excessive and
duplicative intra-office communication.11 Additionally, the undersigned has previously reduced
a petitioner’s fee application when counsel bills for meetings between each other, as such billing
is excessive and duplicative.12 Petitioners have not provided a sufficient explanation of why it
was necessary for Mr. Shoemaker to spend this amount of time.

        An application for fees and costs must sufficiently detail and explain the time billed so
that a special master may determine, from the application and the case file, whether the amount
requested is reasonable. Bell v. Sec’y of Health & Human Servs., 18 Cl. Ct. 751, 760 (1989);
Rodriguez v. Sec’y of Health & Human Servs., No. 06-559V, 2009 WL 2568468 (Fed. Cl. Spec.
Mast. June 27, 2009). Petitioners bear the burden of documenting the fees and costs claimed. Id.


9
  Out of the almost 200 entries contained in the billing records for Mr. Shoemaker’s work,
approximately 90 of the entries met this criteria. This time was also billed in Ms. Knickelbein’s
time and in billing records from the other attorneys with whom Mr. Shoemaker communicated.
10
  Mostovoy v. Sec’y of Health & Human Servs., No. 02-10V, 2016 WL 720969, at *8 (Fed. Cl.
Spec. Mstr. Feb. 4, 2016); Barry v. Sec’y of Health & Human Servs., No. 12-39V, 2016 WL
6835542, at *8 (Fed. Cl. Spec. Mstr. Oct. 25, 2016) (reduced a fee award by 10 percent due to
vague billing entries).
11
   See Lord v. Sec’y of Health & Human Servs., No. 12-255V, 2016 WL 3960445, at *7 (Fed.
Cl. Spec. Mstr. June 13, 2016); Ericzon v. Sec’y of Health & Human Servs., No. 10-103V,
2016 WL 447770, at *4 (Fed. Cl. Spec. Mstr. Jan. 15, 2016); Austin v. Sec’ y of Health &
Human Servs., No. 10-362V, 2013 WL 659574, at *14 (Fed. Cl. Spec. Mstr. Jan. 31, 2013)
(Special Master Vowell deducted fees for excessive intra-office communication in a case
where seven attorneys at CHCC billed for attending conferences and drafting memoranda
about the case); Soto v. Sec’y of Health & Human Servs., No. 09-897V, 2011 WL 2269423,
at *6-8 (Fed. Cl. Spec. Mstr. June 7, 2011) (Special Master Millman reduced CHCC’s fees for
intra-office communications and meetings); Carcamo v. Sec’y of Health & Human Servs.,
No. 97-483V, 2011 WL 2413345, at *7 (Fed. Cl. Spec. Mstr. May 20, 2011) (Special Master
Millman reduced fees when two attorneys at the Law Offices of Dale K. Galipo billed for the
same meetings with a client).
12
  Bondi v. Sec’y of Health & Human Servs., No. 12-476V, 2017 WL 1046526 (Fed. Cl. Spec.
Mstr. Feb. 23, 2017) (reducing counsel’s invoice for three law firm partners each billing time for
case meetings and emails with each other).
                                                7
at *8. Taken as a whole, Mr. Shoemaker’s billing entries were so vague that the undersigned
could not understand much of the actual work that he performed and its relevance to the case.

               b. Attorneys’ and Petitioners’ Costs

        Petitioners request $7.00 in out-of-pocket costs and $902.65 in attorneys’ costs. Pet.
App. at 1. Like attorneys’ fees, attorneys’ costs must also be reasonable. Sabella, 86 Fed. Cl. at
206. Petitioners seek only the costs expended to obtain, copy, and mail medical records and to
pay the court’s filing fee. Pet. App. at 3-13 and 25-40. Petitioners did not include any of the
costs associated with Mr. Shoemaker’s travel to Chicago in May 2015. Thus, the undersigned
finds all costs sought to be reasonable and reimburses them in full.

       II.     Conclusion

       For the reasons set forth above, the undersigned finds that petitioners are entitled to an
award of attorneys’ fees and costs. The amount of the award is computed as follows:

Total Fees and Costs Requested:                                     $35,622.83

Attorneys’ Fees:
      Total Requested:                                              $34,713.18
      Reduction for Rate Adjustments:                                 ($132.40)
      Reduction for Unnecessary Time                                ($1,000.00)
      5 % Reduction:                                                ($1,679.04)
      Total Awarded:                                                $31,901.74

Attorneys’ Costs:
      Total Requested:                                                $902.65
      Reduction                                                        ($0.00)
      Total Awarded:                                                  $902.65

Petitioners’ Costs:
       Total Requested:                                                 $7.00
       Reduction:                                                      ($0.00)
       Total Awarded:                                                   $7.00

       Accordingly, the undersigned awards $32,811.39 in fees and costs as follows:

             1. $32,804.39 in attorneys’ fees and costs, in the form of a check payable jointly
                to petitioners and petitioners’ attorney, Clifford John Shoemaker; and

             2. $7.00 in petitioners’ costs, in the form of a check payable to petitioners.




                                                8
        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
     court shall enter judgment in accordance herewith.13

        IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




13
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either
separately or jointly, filing a notice renouncing the right to seek review.
                                               9